DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I and Species 4 (claims 1-2, 4, 6-7) in the reply filed on 10/4/2022 is acknowledged.  The traversal is on the ground(s) that, “Applicant respectfully asserts that claims 1-2, 4 and 10-12 are generic claims to “species 1, species 2, species 3, species 4 and species 5” due to the fact that claims 1-2, 4 and 10-12 are generic claims read on all the “species 1, species 2, species 3, species 4 and species 5”.  
The restriction between statutory categories of invention I and invention II relates to the circuit board structure and the manufacturing method of a circuit board structure. The species may in fact be generic but that does not preclude the restriction between the statutory categories. Additionally the Examiner points out that claim 5 was withdrawn, claims 6 and 7 depend on claim 5 and therefore are also considered as being withdrawn given their dependence on a withdrawn claim.
The requirement is still deemed proper and is therefore made FINAL.

Claims 3 and 5-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US PG. Pub. 2019/0348344) in view of Yen (US PG. Pub. 2019/0200459).

Regarding claim 1 – Lu teaches a circuit board structure (Figs. 6A-6G), comprising:
a circuit layer (fig. 6C, 61p [paragraph 0045] Lu states, “conductive traces 61p”), comprising a plurality of pads (figure 6C shows three pads); a first dielectric layer (fig. 6G, 63 [paragraph 0046] Lu states, “passivation layer 63”), disposed on the circuit layer (61p; claimed structure shown in figure 6C) and having a first opening (fig. 6D, 63h [paragraph 0048] Lu states, “opening 63h”), wherein the first opening (63h) exposes the plurality of pads (figure 6G shows the top and bottom pads being exposed by a first opening); a first graphene layer (fig. 6F, 64a [paragraph 0048] Lu state, “graphene layer 64a”), conformally disposed on the first dielectric layer (63) and in the first opening (63h), and having a first conductive seed layer region (region of first graphene layer contacting the pad and formed on the surface of the dielectric layer 63); a first conductive via (fig. 6F, 64s [paragraph 0049] Lu states, “seed layer 64s”), disposed in the first opening (63h); and a first build-up circuit layer (64b [paragraph 0048] Lu states, “metal layer 64b”), disposed corresponding to the first conductive seed layer region (region of first graphene layer contacting the pad and formed on the surface of the dielectric layer 63), wherein the first build-up circuit layer (64b) is electrically connected to the plurality of pads (figure 6C shows three pads) through the first conductive via (64s) and the first conductive seed layer region (claimed structure shown in figure 6G).
 	Lu fails to teach a first graphene layer having a first conductive seed layer region and a first non-conductive seed layer region; wherein the first build-up circuit layer exposes the first non-conductive seed layer region.
 	Yen teaches a circuit board structure (fig. 3A-3E [title] Yen states, “The metallization structure includes a substrate, a graphene oxide catalytic layer, and a metal layer. It may be widely applied to the metallization of the fine pitch metal of a semiconductor package as well as the fine pitch wires of a printed circuit board (PCB)”) having a first graphene layer (fig. 3D, 302/305 [paragraph 0033] Yen states, “a metal complex is used to modify the graphene oxide layer 302 in the second opening 303 to form a graphene oxide catalytic layer 305”) having a first conductive seed layer region (305 [paragraph 0033] Yen states, “The metal complex may be precious metal complexes such as copper complex, gold”) and a first non-conductive seed layer region (302); wherein the first build-up circuit layer (306 [paragraph 0033] Yen states, “metal layer 306”) exposes the first non-conductive seed layer region (302; claimed structure shown in figure 3E).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit board structure having a first graphene layer which has a first conductive seed layer region as taught by Lu with the first graphene layer having a first conductive seed layer region and a first non-conductive seed layer region as taught by Yen because Yen states, “The metallization structure provided by the present disclosure has the following advantages: elimination of an etching process, avoidance of warpage, reduction of undercut, reduction the formation of poor metal profile or wire collapse, and so on. Also, the method provided by the present disclosure can be used to prepare fine pitch wire metallization, improve the reliability and yield” [paragraph 0036].

Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Yang et al. (US PG. Pub. 2021/0082829) discloses a graphene barrier layer.
Yang et al. (US PG. Pub. 2020/0135655) discloses a graphene layer for reduced contact resistance.
Guo (US PG. Pub. 2019/0206586) discloses a patterned electrode with graphene.
Kamins et al. (US PG. Pub. 2010/0003462) discloses a structure including a graphene layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN T SAWYER/Primary Examiner, Art Unit 2847